       Case 2:10-cr-00197-NJB-SS Document 512 Filed 07/13/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


       UNITED STATES OF AMERICA                                   CRIMINAL ACTION


       VERSUS                                                     CASE NO. 10-197


       BRANDON TURNER                                             SECTION: “G”




                                           ORDER

       The Court conducted a telephone conference on February 12, 2020 with the following

individuals participating:

           •   Representing the United States of America: Brittany Reed (U.S. Attorney’s Office)

           •   Jerrod Thompson-Hicks (Federal Public Defender’s Office)

       During the telephone conference, Ms. Reed and Mr. Thompson-Hicks stated that they

would submit information regarding Mr. Brandon Turner’s pending sentencing motions to the

Court. Since conducting the telephone conference on February 12, 2020, neither Ms. Reed nor Mr.

Thompson-Hicks has submitted any relevant information for those motions to the Court.

Accordingly,




                                               1
       Case 2:10-cr-00197-NJB-SS Document 512 Filed 07/13/20 Page 2 of 2




       IT IS HEREBY ORDERED that Ms. Reed and Mr. Thompson-Hicks submit any relevant

information regarding Mr. Turner’s pending sentencing motions to the Court on or before July 17,

2020 at 5:00 PM.

       NEW ORLEANS, LOUISIANA, this _______
                                      13th day of July, 2020.



                                                   _________________________________
                                                   NANNETTE JOLIVETTE BROWN
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT


CLERK PLEASE SERVE:

Brittany Reed (Assistant U.S. Attorney)

Jerrod Thompson-Hicks (Assistant Federal Public Defender)




                                               2
